Dismissed; Opinion Filed October 10, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01222-CR

                          KEMONE DUANE RODGERS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. MA16-18372-J

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                  Opinion by Justice Schenck
       On October 2, 2019, Kemone Duane Rodgers filed his pro se notice of appeal seeking to

appeal the trial court’s “oral denial of the “DEFENDANT’S AMENDED MOTION TO SET

ASIDE COMPLAINT.” We conclude we lack jurisdiction over this appeal.

       A pretrial motion, such as appellant’s amended motion to set aside the information and

complaint, may not be appealed until there is a final judgment. See Ex parte Smith, 178 S.W.3d
797, 801 (Tex. Crim. App. 2005); Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991);

Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.). Therefore, any issues

appellant may have with the complaint are not ripe for review. See Smith, 178 S.W.3d at 801;

Apolinar, 820 S.W.2d at 794. If, however, he is convicted, appellant may challenge the information

and complaint on direct appeal.
       We dismiss this appeal for want of jurisdiction.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191222F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KEMONE DUANE RODGERS, Appellant                   On Appeal from the County Criminal Court
                                                   No. 8, Dallas County, Texas
 No. 05-19-01222-CR         V.                     Trial Court Cause No. MA16-18372-J.
                                                   Opinion delivered by Justice Schenck,
 THE STATE OF TEXAS, Appellee                      Chief Justice Burns and Justice Whitehill
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of October, 2019.